Citation Nr: 1115462	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), dysthymia, bereavement, and panic disorder with agoraphobia.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to January 2007, during the Persian Gulf War.  He served in the Southwest Asia theater of operations from January 2003 to August 2003 and October 2005 to September 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which inter alia denied service connection for PTSD.  The Veteran disagreed with such denial and subsequently perfected an appeal.   

The Board notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD, also claimed as neurosis.  Medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include dysthymia, bereavement, and panic disorder with agoraphobia.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he alleges that, while serving in Iraq, he witnessed the bodies of dead enemy soldiers while on patrol and the injured body of a fellow service member whose vehicle was attacked by a missile.  See March 2008 "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)," VA Form 21-0781.  The Veteran also described experiencing trauma of an enemy attack on convoy doing patrol duties with A Troop, 3-7 CAV unit on July 28, 2003, in Iraq.  See March 2008 Hand-Written Attachment to "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)," VA Form 21-0781.  The Veteran implies that he felt fear of losing his life from the July 2003 enemy attack while serving in Iraq.  

Post-service VA treatment records reflect diagnoses of PTSD, dysthymia, bereavement, and panic disorder with agoraphobia.  See March 2008 Psychology Note; January 2009 Psychology Note.   

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim. 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the Veteran claims that his PTSD disability is the result of fear of hostile military or terrorist activity, specifically experiencing trauma of an enemy attack on convoy doing patrol duties with A Troop, 3-7 CAV unit on July 28, 2003, in Iraq.  See March 2008 Hand-Written Attachment to "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)," VA Form 21-0781.  Moreover, although his service personnel records do not demonstrate any combat service, the Veteran claims that his current psychiatric disability is the result of combat service in Iraq, specifically an enemy attack while on convoy doing patrol duties with A Troop, 3-7 CAV unit on July 28, 2003.  Therefore, the amended regulations appear to be relevant in the instant appeal. 
 
Further review of the Veteran's claims folder indicates that the Veteran was provided with a VA examination regarding his PTSD disability in February 2009.  The examiner noted that the Veteran did not meet the DSM-IV stressor criterion or the DSM-IV criteria for a diagnosis of PTSD.  However, the examiner noted only the Veteran's stressor of "seeing dead bodies" in Iraq and failed to indicate the other stressors identified by the Veteran, including an enemy attack while on convoy doing patrol duties with A Troop, 3-7 CAV unit on July 28, 2003, in Iraq.  See February 2009 VA Examination Report.  Thus, the examiner may have overlooked evidence which could confirm a diagnosis of PTSD.  As such, the Veteran should be provided a new VA examination regarding the extent and etiology of any psychiatric disability, to include PTSD.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the AMC/RO is required.  38 C.F.R. § 19.9(a)(1) (2010).   

Further review of the Veteran's claims folder indicates that he is also currently diagnosed with dysthymia, bereavement, and panic disorder with agoraphobia, which he claims is related to his active duty service in Iraq.  Although he was afforded a VA examination regarding his psychiatric disabilities in February 2009, the examiner discussed only the Veteran's claimed PTSD disability and did not determine if the Veteran's other diagnosed psychiatric disorders (dysthymia, bereavement, and panic disorder with agoraphobia) are etiologically related to his military service.  See February 2009 VA Examination Report.  Review of the claims folder is negative for any opinion regarding whether the Veteran's additional acquired psychiatric disorders, to include dysthymia, bereavement, and panic disorder with agoraphobia, are etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).   Thus, the Veteran should be afforded an examination including opinions regarding the relationship between the Veteran's current acquired psychiatric disabilities (assessed as dysthymia, bereavement, and panic disorder with agoraphobia) based on review of all evidence of record.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper
appellate decision-making, a remand to the AMC/RO is required.  38 C.F.R. 
§ 19.9(a)(1) (2010). 

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested that he identify all treatment for his psychiatric disabilities.  After receiving any necessary authorization from the Veteran, any identified medical records should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any currently present acquired psychiatric disability, to include PTSD, dysthymia, bereavement, and panic disorder with agoraphobia.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. Any indicated tests should be accomplished. 

Based on examination findings, historical records, and medical principles, the VA examiner should give a medical opinion, with full rationale, as to the likely etiology of any currently present psychiatric disability, to include PTSD, dysthymia, bereavement, and panic disorder with agoraphobia, specifically whether it is at least as likely as not that any current psychiatric disability, to include PTSD, dysthymia, bereavement, and panic disorder with agoraphobia, is etiologically related to the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, the examiner should specifically identify the stressor(s) which is(are) responsible for such diagnosis, to include the Veteran's stressor of fear as a result of an enemy attack while on convoy doing patrol duties with A Troop, 3-7 CAV unit on July 28, 2003, in Iraq.  A complete rationale should be provided for any opinion.

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, dysthymia, bereavement, and panic disorder with agoraphobia.  If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on 

appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


